Brown, C. J.
The transfer to Johnston, as administrator of Sharke, vested the mortgage debt in the estate, and not in Johnston, individually, and the proceeding to foreclose the mortgage, should have been in the name of Johnston, as administrator.
It was said, in the argument, that the transfer of the mortgage was not stamped, as required by the Act of Congress, and it was insisted that it was void on that account. No such point appears to have been made or decided in the Court below.
Judgment reversed.